Citation Nr: 1626947	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-40 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder dislocation, status post-surgical repair with residual tendinitis and surgical scars. 

2.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy of the musculocutaneous nerve, status post left shoulder surgery with residual scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to October 1975.  

This matter comes before the Board of Veteran's Appeals (hereinafter Board) on appeal from rating decisions the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  By a rating action in December 2009, the RO denied the Veteran's claim of entitlement to a rating in excess of 20 percent for resolved dislocation of the left shoulder, status post-surgical repair with residual tendinitis and surgical scars.  Subsequently, in May 2012, the RO denied the claim of entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy of the musculocutaneous nerve, status post left shoulder surgery with residual scars.  He perfected timely appeals of those decisions.  

In June 2015, the Board remanded the case for further evidentiary development.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in October 2015.  The Veteran's file has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's left shoulder disorder is manifested by shoulder pain, weakness, tenderness, and slight limitation of motion, but without functional loss that equates to limitation of motion to 25 degrees from the side or less.  

2.  The Veteran's left upper extremity neuropathy is shown to have been productive of complaints that include pain, tingling, and numbness, but not more than moderate incomplete paralysis or neuritis of the musculocutaneous nerve.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left shoulder dislocation, status post-surgical repair with residual tendinitis and surgical scars, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).  

2.  The criteria for a rating in excess of 10 percent for left upper extremity peripheral neuropathy of the musculocutaneous nerve have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2.4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8617 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In this case, VA satisfied its duty to notify by means of letters sent to the Veteran in November 2009, January 2012, and September 2015.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  


II.  Factual background.

By a rating action in February 1977, the RO granted service connection for status post-surgery for recurrent dislocation of the left shoulder; a 20 percent rating was assigned effective October 6, 1975, a temporary 100 percent rating was assigned from June 25, 1976, and then a 20 percent rating was assigned from October 1, 1976.  

In an October 2009 statement in support of claim (VA Form 21-4138), the Veteran indicated that he was seeking to establish an increased rating for his left shoulder disorder.  Submitted in support of the claim were VA progress notes dated from October 2009 to December 2009.  These records do not reflect any complaints of/or treatment for the left shoulder disorder.  

The Veteran was afforded a VA examination in March 2010.  At that time, he reported getting an occasional pulsating pain from his neck all the way down the left arm; he stated that his left arm gives way when holding coffee.  He stated he has had diagnostic tests of the left arm and was told he had bony enlargement to left shoulder.  He stated he was never told about any neurological loss.  He stated that he has left radial loss of sensation to forearm and left thumb.  It was noted that current treatment for the left shoulder consisted of steroid injections, medications and hot water in the shower; he stated that his last injection ended in 2009.  The Veteran reported that he had problems with pain and giving way of the left shoulder.  He reported flare-ups of the joint once a month, lasting 1 to 2 days, manifested by severe shooting pain from neck down the left arm.  He denied any incapacitating episodes.  

On examination, it was noted that the Veteran had not had any recurrent shoulder dislocations.  Examination of the left shoulder revealed a well-healed surgical scar to anterior left shoulder 16 cm length by 1/2 cm with dark discoloration, with no functional impairment due to surgical scar.  He also had a well-healed diamond shaped surgical scar of the left anterior shoulder distal to AC joint that was 7 cm length by 3 cm width with dark discoloration but resulting in no functional impairment.  There was also a well healed diamond shaped surgical scar of the left anterior shoulder superior to AC joint that was 4 cm length by 2 cm width, with dark discoloration but resulting in no functional impairment.  Range of motion of the left arm was flexion to 100 degrees, abduction to 100 degrees, internal rotation to 90 degrees, and external rotation to 45 degrees.  The examiner stated that there was no objective evidence of pain with active motion on the left side.  The examiner further noted that there was not additional limitation after three repetitions of range of motion.  There was no ankylosis of the shoulder joint.  The Veteran reported that he could move his left shoulder further than he demonstrated during direct range of motion but it would hurt.  X-ray study of the left shoulder was normal; there was no evidence of fracture, dislocation, or bony lesion.  The pertinent diagnosis was resolved left shoulder dislocation status post-surgical repair times 2 with residual tendinitis.  It was noted that the Veteran was a postal worker, but he retired in 2008 due to age or duration of work.  The examiner further noted that the Veteran was able to perform activities of daily living independently but he complained of left arm pain with driving, and reaching overhead.  

The Veteran was afforded a VA examination for evaluation of the peripheral nerves in January 2012.  It was noted that the Veteran had multiple left shoulder surgeries and had nerve problems following operations.  His dominant hand was reported to be the right hand.  The Veteran reported paresthesias and intermittent pain in the left upper extremity, both described as moderate, not numbness.  No muscle atrophy was noted.  Deep tendon reflexes were all normal.  The Veteran had decreased sensation in the inner/outer forearm (C6/T1) and C6-8 areas.  No trophic changes were noted.  Radial, median, ulnar, long thoracic, and circumflex nerves were normal.  The examiner noted that the Veteran had mild incomplete paralysis of the musculocutaneous nerve of the left shoulder.  Upper, middle and lower radicular groups were normal.  The examiner stated that the Veteran was unable to quickly process mail and unable to do activities requiring both hands and arms.  The examiner diagnosed left upper extremity peripheral neuropathy of musculocutaneous nerve and status post left shoulder surgery with residuals of scar and nerve damage.  

The Veteran was afforded another VA examination in June 2012.  At that time, the Veteran indicated that he had had intermittent locking and stiffness of the left shoulder over the last 10 years.  He stated that he was unable to keep the arm elevated over 15 minutes and decreased holding with the left hand which also had numbness.  The Veteran also reported that he received injection in the left shoulder which helped.  The Veteran indicated that the left shoulder had a tendency to lock up; he noted that the last it happened was three months ago.  Range of motion of the arm was flexion to 90 degrees, with pain starting at 90 degrees; abduction was to 85 degrees, with pain starting at 85 degrees.  The examiner stated that the Veteran did not have additional limitation in range of motion following repetitive-use testing.  The examiner reported pain on movement of the left shoulder, and weakened movement of the left shoulder.  There was also localized tenderness on palpation of the left shoulder joint.  He had guarding of the left shoulder joint.  Muscle strength was 4/5 with flexion and abduction of the left shoulder.  No ankylosis was noted.  Hawkins' impingement test and the empty-can tests were positive for the left arm.  No history of recurrent dislocation was noted.  There was no history of impairment of the clavicle, scapula, acromioclavicular joint, or sternoclavicular joints.  The pertinent diagnosis was status post-surgery for recurrent dislocation of the left shoulder.  

Submitted in support of the Veteran's claims were VA progress notes dated from October 2009 to August 2015.  These records do not reflect any complaints of or treatment for the left shoulder disorder.  

On the occasion of a VA examination in September 2015, it was noted that the Veteran's last surgery on the left shoulder was in 1987, and he had not had any dislocations since that time.  The Veteran reported that his left shoulder locked up when driving for long periods.  The Veteran also reported problems holding his left arm up long when changing a lightbulb or painting the ceiling; those activities cause him to experience tingling and numbness down the left arm.  He stated that he had no difficulty performing activities with arms below waist level.  The Veteran reported pain with overhead movement, with associated numbness/tingling; however, he denied any flare-ups of the shoulder.  Range of motion of the left shoulder was flexion to 150 degrees, abduction to 130 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  It was noted that the Veteran had pain with all motions.  There was no evidence of pain with weight bearing.  There was tenderness to point palpation over the glenoid.  No crepitus was noted.  It was noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss or range of motion after three repetitions.  The examiner stated that she was unable to say whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time because the Veteran was not examined after repeated use over time.  It was noted that the Veteran had difficulty with overhead movements.  Strength in the left shoulder was 5/5; there was no reduction in muscle strength.  No atrophy or ankylosis was noted.  No rotator cuff problems, instability, dislocation, or labral pathology was suspected.  No loss of head, nonunion, or fibrous union of the humerus were noted.  The Veteran did not have malunion of the humerus with moderate or marked deformity.  It was noted that the Veteran had a scar on the left anterior shoulder, which measured 20 cm in length and 0.3 cm in width.  The Veteran did not require the use of any assistive devices.  The examiner stated that the Veteran's conditions did not impact his ability to perform any type of occupational task.  The examiner described the level of impairment caused by the left shoulder on daily activities as mild.  The examiner stated that she was unable to specify the additional degree of decreased range of motion without resorting to mere speculation because this would have to be obtained during a flare-up or after using the joint repeatedly over a period of time.  

A neurological evaluation was also conducted in September 2015.  The Veteran reported tingling and numbness in the left upper limb with raising of the arm.  The examiner noted that the Veteran complained of tingling and numbness when asked to raise his arm above shoulder at the left shoulder joint, but the shoulder movements were normal.  Muscle strength testing was normal; elbow flexion was 5/5, elbow extension was 5/5, wrist flexion was 5/5, wrist extension was 5/5, grip and pinch were both 5/5, knee extension was 5/5, ankle plantar flexion was 5/5, and ankle dorsiflexion was 5/5.  No muscle atrophy was noted.  Deep tendon reflexes were normal (2+) in all extremities.  Sensory examination was normal.  Phalen's and Tinel's signs were negative.  The radial, median, and ulnar nerves were all normal.  The musculocutaneous nerve was also normal.  The circumflex and long thoracic nerves were normal.  The upper radicular, middle radicular and lower radicular groups were normal.  The examiner noted that the Veteran had left shoulder dislocation in 1976, and underwent surgery in 1986 and 1989; he had small sensory/ cutaneous nerves cut during surgery which have caused some sensory symptoms and inconsistent areas of hypersensitivity in left arm medial aspect.  Otherwise, no peripheral nerve damage has been demonstrated.  


III.  Legal Analysis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  


A.  Left shoulder dislocation, status post-surgical repair.

The Veteran's left (minor) shoulder disorder has been evaluated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under that code, limitation of motion of the minor arm is rated at 20 percent if limited to shoulder level or midway between the side and shoulder, and at 30 percent if limited to 25 degrees from the side.  

Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2015).  

After a careful review of the evidence of record, the Board finds that the Veteran's left shoulder disorder is appropriately evaluated as 20 percent disabling.  Significantly, the record does not show that the Veteran's left shoulder disorder limits motion of his arm to 25 degrees from his side, as would warrant a 30 percent rating under DC 5201.  There is evidence of pain on motion of the left arm, as well as tenderness to point palpation over glenoid.  Those symptoms, however, have not been shown to limit function of the Veteran's left shoulder arm to an extent equivalent to limitation of motion of the arm to 25 degrees from his side.  In fact, the Board notes that, in considering the Veteran's complaints of pain, stiffness, numbness and weakness, the medical evidence of record, including the March 2010 VA examination report, the June 2012 VA examination, and the September 2015 VA examination, demonstrates that his left shoulder was productive of pain and limitation of motion of the arm, at worst, with forward flexion to 90 degrees, abduction to 85 degrees, external rotation to 45 degrees and internal rotation to 90 degrees.  As such, limitation of motion, though present, does not rise to the level meeting the requirements set forth in Diagnostic Code 5201.  In sum, the record establishes that the Veteran retains functional use significantly above that which would be contemplated by disability manifested by motion limited to 25 degrees from the side.  Moreover, examination revealed no instability, no episodes of dislocation since 1987, and no recurrent subluxation of the left shoulder.  There is no evidence of fibrous union of the humerus.  Thus, the preponderance of the evidence is against a rating in excess of 20 percent.  

In light of the foregoing, the Board finds that the current 20 percent rating for the service-connected left shoulder disorder is properly assigned under the appropriate criteria and in view of the Veteran's complaints of chronic left shoulder pain and numbness radiating down the left shoulder.  In the absence of evidence documenting ankylosis of the scapulohumeral articulation between favorable and unfavorable (DC 5200), limitation of left shoulder motion that more nearly approximates limitation to 25 degrees from the side (DC 5201), or evidence of humerus impairment to include fibrous union of, or nonunion of (false flail joint), or loss of head of (flail shoulder) (DC 5202), a factual basis warranting a higher schedular rating has not been presented.  

In sum, the evidence does not warrant the assignment of a rating in excess of 20 percent for the Veteran's left shoulder dislocation during an of the period on appeal.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's left shoulder disability are contemplated in the 20 percent rating assigned.  There is no indication that pain, due to disability of the right shoulder, causes functional loss greater than that contemplated by the 20 percent evaluation assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.  


B.  Peripheral neuropathy of the left upper extremity.

The RO has evaluated the Veteran's left upper extremity peripheral neuropathy under Diagnostic Code (DC) 8617.  Under all the Codes applicable to impairment of this nerve, Code 8517 (paralysis), Code 8617 (neuritis) and Code 8717 (neuralgia), for the non-dominant extremity, a 10 percent rating is assigned for impairment equivalent to moderate incomplete paralysis of the musculocutaneous nerve; a 20 percent rating is assigned for impairment equivalent to severe incomplete paralysis of the musculocutaneous nerve; and a 20 percent rating is also assigned for impairment equivalent to complete paralysis of the musculocutaneous nerve with weakness but without loss of flexion of elbow or supination of forearm.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2015).  

The evidence of record demonstrates that the Veteran's left upper extremity peripheral neuropathy is manifested by incomplete paralysis.  Subjectively, the Veteran reported intermittent pain and numbness in the left upper extremity which was described as moderate.  Objectively, the January 2012 VA examiner diagnosed left upper extremity peripheral neuropathy of musculocutaneous nerve.  At that examination, there was decreased sensation in the inner/outer forearm (C6/T1) and C6-8 areas.  In September 2015, the Veteran again complained of tingling and numbness when asked to raise his arm above shoulder at the left shoulder joint, but the shoulder movements were normal.  Strength at the elbows and wrists were normal.  Deep tendon reflexes were 2+, bilaterally.  Median and ulnar nerve functions were normal, bilaterally.  The examiner stated that the Veteran had left shoulder dislocation in 1976, and underwent surgery in 1986 and 1989; he had small sensory/ cutaneous nerves cut during surgery which have caused some sensory symptoms and inconsistent areas of hypersensitivity in left arm medial aspect.  

Given the specific findings in the VA examinations, and the totality of the evidence, the Board finds that the evidence is insufficient to show that the Veteran's disability is productive of more than moderate symptomatology during any of the period on appeal.  In summary, even with consideration of the Veteran's complaints, given the aforementioned medical evidence to include the findings (or lack thereof) as to symptoms that include strength, sensation, and nerve impairment, the Board finds that it is not shown that the Veteran's neurological complications from his peripheral neuropathy of the left upper extremity are shown to have been manifested by more than moderate incomplete paralysis or neuritis of the musculocutaneous nerve.  Accordingly, the criteria for an evaluation in excess of 10 percent have not been met under DC 8617.  

Rating for residual surgical scar.

The Board has considered whether a separate disability rating is warranted for the residual surgical scar of the left shoulder.  After a review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that a separate or higher disability rating is not warranted for the left shoulder surgical scar.  See 38 C.F.R. § 4.118.  Examination of the left shoulder in March 2010 revealed a well-healed surgical scar to anterior left shoulder 16 cm length by 1/2 cm with dark discoloration, with no functional impairment due to surgical scar.  He also had a well-healed surgical scar to left anterior shoulder distal to AC joint diamond shaped 7 cm length by 3 cm width dark discoloration no functional impairment due to surgical scar.  There was also a well healed surgical scar to left anterior shoulder superior to AC joint diamond shaped 4 cm length by 2 cm width dark discoloration no functional impairment due to surgical scar.  In September 2015, it was noted that the Veteran had a scar on the left anterior shoulder, which measured 20 cm in length and 0.3 cm in width.  In light of the foregoing, the Board finds that the evidence of record shows that the surgical scars on the left shoulder affect an area of 144 sq. in. or greater to warrant application of DC 7802 (scars, other than head, face, or neck that are superficial and do not cause limitation of motion).  The scar is not shown to be unstable or painful to warrant application of DC 7803 (superficial, unstable scars) or DC 7804 (superficial, painful on examination scars).  Moreover, the evidence does not indicate that the scar limits the Veteran's motion to warrant application of DC 7801 (scars, other than head, face, or neck, that are deep or that cause limited motion) or DC 7805 (scars, other, which are rated on limitation of function of the affected part).  Therefore, the evidence does not support a higher or separate rating under DCs 7801, 7802, 7803, 7804, or 7805.  Id.  

Extraschedular Considerations.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director Compensation Service to determine whether an extraschedular rating is warranted.   

The discussion above reflects that the symptoms of the Veteran's left shoulder dislocation, status-post surgery, and peripheral neuropathy of the left upper extremity are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability ratings that have been assigned.  The Veteran has no complaints other than pain, numbness, and tingling as a result of each disability, which was clearly considered in the testing that was carried out and which serves as the basis for his assigned disability ratings.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for left shoulder dislocation, status-post surgery, and left upper extremity peripheral neuropathy of the musculocutaneous nerve is not warranted.  38 C.F.R. § 3.321(b) (1).  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's left shoulder disorder.  Although he reported difficulty with overhead activities, he did not report significant difficulties performing his occupational duties, and he has never indicated that he was unable to maintain this employment due to his physical condition.  Rather, in March 2010, it was noted that the Veteran retired in 2008 due to age or duration of work.  At the September 2015 VA examination, the VA examiner stated that the Veteran's conditions did not impact his ability to perform any type of occupational task.  While acknowledging the possible effects on his employment, there is no indication that his left shoulder disability has a significant effect on his ability to secure and follow a substantially gainful occupation.  As such, the Board does not find that entitlement to a TDIU has been reasonably raised by the record with regard to his increased rating claim for left shoulder dislocation, status-post surgery, and left upper extremity peripheral neuropathy of the musculocutaneous nerve, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to a rating in excess of 20 percent for left shoulder dislocation, status post-surgical repair with residual tendinitis and surgical scars, is denied.  

Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy of the musculocutaneous nerve, status post left shoulder surgery with residuals of scar, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


